___________

                                     No. 96-1195
                                      ___________

Gregory D. Graves,                        *
                                          *
              Appellant,                  *
                                          *
     v.                                   * Appeal from the United States
                                          * District Court for the Western
Captain Carl Lacey; Larry                 * District of Arkansas.
Selig, Sheriff of Garland                 *       [UNPUBLISHED]
County, Arkansas,                         *
                                          *
              Appellees.                  *
                                     ___________

                        Submitted:    September 4, 1996

                            Filed:   September 11, 1996
                                     ___________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     Gregory D. Graves appeals from the district court's1 order
granting defendants judgment following a trial in this 42 U.S.C.
§ 1983 action.       Having carefully reviewed the record, including
tapes of the trial, we affirm on the basis of the magistrate
judge's well-reasoned opinion.            See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Bobby E. Shepherd, United States Magistrate
Judge for the Western District of Arkansas, to whom the case was
referred for final disposition by consent of the parties pursuant
to 28 U.S.C. § 636(c).